Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 5, 2019

                                       No. 04-19-00103-CV

                         IN THE INTEREST OF A-N.L.C., A CHILD,

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01805
                          Honorable Antonia Arteaga, Judge Presiding

                                          ORDER
        The clerk’s record was due March 4, 2019, but was not filed. On the due date, the district
clerk filed a notification of late record asking for an extension of time of four days, i.e., an
extension to March 8, 2019.

       By statute, this appeal is accelerated, and is to take precedence over other matters. See
TEX. FAM. CODE ANN. § 109.002(a-1). Strict deadlines exist with regard to disposal of appeals
dealing with termination of parental rights — specifically, the appellate court must dispose of the
appeal within 180 days of the date the notice of appeal is filed in the trial court.

        We GRANT the clerk’s requested extension and ORDER the district clerk to file the
clerk’s record in this court on or before March 8, 2019.

        We further order the clerk of this court to serve a copy of this order on the district clerk
and all counsel.


                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court